Citation Nr: 1456041	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  05-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:  To be clarified


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


REMAND

In August 2012, the Board remanded the issues remaining on appeal for additional development including obtaining VA examinations with medical opinions.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

A Board remand in August 2012, ordered the RO to schedule additional VA examinations.  A letter dated January 3, 2013 informed the Veteran of his VA examinations which were scheduled for January 15 and January 17.  The record indicates that the Veteran failed to report to the scheduled VA examinations, and a copy of the notice letter is of record.  The address at which the Veteran was notified of his scheduled examinations is different from that contained in VBMS.  Moreover, recent correspondence from VA to the Veteran, sent to the same address as the January 2013 medical examinations notice letter, was returned to VA undelivered.  VA treatment records show that the Veteran continues to receive regular treatment at VA medical facilities subsequent to January 2013, and a new address is of record.  As the Veteran's address has changed and he was not notified of his scheduled VA examinations at the correct address, another attempt should be made to afford the Veteran the required VA examinations.  

As of the August 2012 Board decision, the Veteran was represented by an attorney.  Currently VBMS indicates that the Veteran is unrepresented.  However, review of the record does not reveal any correspondence which would have revoked the prior power of attorney.  Verification of the status of representation is required.  

Accordingly, the case is remanded for the following action:

1.  The RO must verify the Veteran's correct mailing address between that contained in the physical claims file that contained in VBMS, and any address which may be on file with the VA Medical Center where the Veteran receives his regular treatment.  The RO must ensure that the correct current address is properly documented and used for all correspondence with the Veteran.  

2.  The RO must contact the Veteran and have him verify the current status of representation.  Specifically, ascertain if the attorney indicated on the VA Form 21-22a, dated September 2007 still represents him in this appeal.  If appropriate, the RO must request that he revoke the previously executed VA Form 21-22a in favor of the attorney.

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection for a lung disorder, bilateral hearing loss, and hypertension.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO. I f, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative (if any) must then be given an opportunity to respond. 

4.  The Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed lung disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed lung disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed lung disorder is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5. The Veteran must be afforded a VA audiological examination to determine whether any currently or previously diagnosed hearing loss is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any degree of the Veteran's bilateral hearing loss, currently or previously shown, is related to his period of military service, or to any incident therein.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed hypertension is aggravated by a service-connected disorder, to include diabetes mellitus, type II, and nephropathy.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed hypertension, currently or previously, is aggravated by a service-connected disorder, to include diabetes mellitus and nephropathy.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The report prepared must be typed.
 
7.  The RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.
 
8.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative (if any).  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

